UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-4636



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES SIMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-93-279)


Submitted:    December 30, 1997            Decided:   January 15, 1998


Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Sims appeals the district court's revocation of     his

supervised release term and imposition of an eight-month prison

sentence, based upon Sims' admitted violation of the terms and

conditions of his supervised release. Sims' attorney has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),

claiming that the district court abused its discretion in finding

violation of the terms of supervised release and imposing the

eight-month prison sentence, but concluding that there are no

meritorious grounds for appeal. Sims was notified of his right to

file an additional brief, which he failed to do. In accordance with

the requirements of Anders, we have examined the entire record and

find no meritorious issues for appeal.

     Sims' claim that the district court abused its discretion in

finding a violation of the conditions of Sims' supervised release

is without merit, given Sims' admissions at the revocation hearing.

In addition, the district court sentenced Sims within a correctly

calculated guideline sentence range which was within the statutory

maximum penalty. As such, we will not review Sims' sentence. See

United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

     Accordingly, we affirm both the district court's finding of a

violation of the terms of supervised release, and its imposition of

the prison sentence on that violation. This Court requires that

counsel inform his client, in writing, of his right to petition the


                                2
Supreme Court of the United States for further review. If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

Court for leave to withdraw from representation. Counsel's motion

must state that a copy thereof was served on the client. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3